Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US 17/269,357 filed on 02/18/2021 which is a 371 of PCT/US2019/049040 filed on 08/30/2019 and claims US priority benefit of US Provisionals 62/758,230 filed on 11/09/2018 and 62/725,160 filed on 08/30/2018.
	Claims 1-18 are pending and under examination.
Information Disclosure Statement
	The IDS statements filed on 02/18/2021 and 05/05/2021 have been considered by the examiner.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Please note that although this application is a 371, the EFS of 02/18/2021 shows a Sequence Listing and therefore the Incorporation by Reference paragraph is needed.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Insert a semi-colon at the end of line 7. 
In claim 1: The wherein clause is confusing because it requires a configuration regarding Ca2+ and PO43- but in part (b) these are written in the alternative.  It would be remedial to amend claim to clarify that both ion sources are required to correspond to the wherein clause or to amend the wherein clause accordingly.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claims 1-18 are directed to a composition comprising the critically essential element of a genus of variants of amino acid sequences of SEQ ID Nos:16, 24, 7, 13, 17, 18 that are functional equivalents of these sequences. The instant specification defines the term “functional equivalent” as the following in paragraph [0261]: 
As used herein, a "functional equivalent" of a polypeptide is one that retains the biological activity of the polypeptide in treating dental disorders, and included one or more amino acid substitutions, deletions, additions, or insertions. In various embodiments, the functional equivalent is at least 50%, 55%, 60%, 65%, 70%, 75%, 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, or more identical to the recited polypeptide.
While showing possession for the peptides named by SEQ ID NO in the specification, neither the specification nor the state of the art at the time of the effective filing date of the presently claimed invention disclose a representative set of species of polypeptide structures that are functional equivalents so that one of ordinary skill in the art would be able to envision whether a given polypeptide fragment would possess the required biological activity of the polypeptide in treating dental disorders.  Thus, it is considered that the specification does not convey to one skilled in the relevant art that the inventor or a joint inventor, were in possession of the claimed genus of functional equivalents of SEQ ID Nos:16, 24, 7, 13, 17, 18.
	The complexity of determining whether a given polypeptide fragment or variant 
would possess the required properties required by the claim as a whole is shown in US2016/0152672 to Sarikaya et al (published June 2, 2016, with priority to at least 05/25/2012).  For example, see paragraphs 0268-0270 just below.


	While having written description of the working examples identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of embodiments embraced by the claims. Given this lack of description of representative species encompassed by the genus of the claim, the specification does not sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the entire scope of the claimed invention.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 4-5, 10, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2016/0152672 to Sarikaya et al (published June 2, 2016, with priority to at least 05/25/2012).
Regarding claim 1, Sarikaya et al disclose a composition comprising 
a first formulation comprising an effective amount of a polypeptide comprising the amino acid sequence (SYENSHSQAINVDRT)1-10 (shADP5; SEQ ID NO:16) (see para 0045, line 2) to treat a dental disorder, whiten teeth, restore and retain the tooth structure, or restore the mineral content of tooth-mineral loss due to demineralization, 
one or more further formulations comprising at least one calcium ion source or at least one phosphate ion source (paragraph 0024, Figure 3 legend); 
Further, Sarikaya et al disclose (paragraph 0024, Figure 3 legend),  that the first formulation is configured to release the polypeptide more rapidly than Ca2+ is released from the at least one calcium ion source or PO43- is released from the at least one phosphate ion source.  Specifically, Sarikaya et al disclose that first, an “aqueous solution of ADP5, the mineralization directing peptide, is applied on the demineralized root surface”. Secondly, the “specimen is immersed into a mineralization solution containing calcium and phosphate”.
Regarding claim 4, Sarikaya et al disclose that the calcium ion source comprises calcium phosphate (para 0023; Figure 2 legend).
Regarding claim 5, Sarikaya et al disclose that the phosphate ion source comprises calcium phosphates (para 0023; Figure 2 legend).
10, Sarikaya et al disclose that the one or more further formulations comprises a second formulation, wherein the first formulation and the second formulation are present in a lozenge or a gum (ref claim 18).
Regarding claim 18, Sarikaya et al disclose that the one or more further formulations comprises a second formulation, that the second formulation is an aqueous formulation, and that the first formulation is an aqueous formulation.  For example, Sarikaya et al disclose (paragraph 0024, Figure 3 legend), that first, an “aqueous solution of ADP5, the mineralization directing peptide, is applied on the demineralized root surface”. Secondly, the “specimen is immersed into a mineralization solution containing calcium and phosphate”.
Conclusion
No claims allowed.
Regarding a possible NSDP rejection over claims 1-19 of U.S. Patent No. 10,952,940 and claims 1-24 of co-pending US Application 17/177,918, although these claims are closely related to the instant claims 1-18, they do not anticipate or render obvious the instant claims because they do not recite the limitation that the first formulation is configured to release the polypeptide more rapidly than Ca2+ is released from the at least one calcium ion source and PO43- is released from the at least one phosphate ion source.
Related art is WO 2012/166626 to Gungormus et al (published 12/06/2012).  This prior art essentially discloses the presently claimed invention except for the limitation that the first formulation is configured to release the polypeptide more rapidly 43- is released from the at least one phosphate ion source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1658